Citation Nr: 1819560	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-25 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis, and if so, whether service connection is warranted for an upper respiratory disorder.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected hypertrophy, right trapezius and supraspinatus muscles (right shoulder disability).

3.  Entitlement to service connection for lumbar spondylosis.

4.  Entitlement to service connection for a condition claimed as neuralgia, to include as due to an undiagnosed illness.

5.  Entitlement to a rating in excess of 20 percent for lumbar strain.  

6.  Entitlement to a rating in excess of 10 percent for a right shoulder disability.

7.  Entitlement to a rating in excess of 10 percent for tinea pedis.

8.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1976 to November 1992, with service in Southwest Asia.  The Veteran was awarded the Army Achievement Medal and Kuwait Liberation Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from March 2011 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

Based on the statements of the Veteran and the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's service connection claim for sinusitis has been recharacterized as noted above.  23 Vet. App. 1 (2009).

The Veteran attended a travel board hearing in October 2015 before the undersigned Veterans Law Judge (VLJ), a transcript of which is associated with the claims file.  In a February 2018 statement, the Veteran stated that he wished to have a hearing on the issues currently on appeal.  See February 8, 2018 VA Form 9.  Under 38 C.F.R. § 20.700(a) (2017), a Veteran is entitled to "a hearing on appeal," not multiple hearings.  The Veteran has not provided good cause as to why a second hearing should be provided.  As such, providing the Veteran with a second Board hearing is not required.  38 C.F.R. §§ 20.700(a), 20.1304(b) (2017).

At the time of the October 2015 hearing, the presiding VLJ heard testimony on the issues of entitlement to increased ratings for lumbar strain, a right shoulder disability, and tinea pedis on a provisional basis, indicating that it was unclear whether those matters were before the Board.  See October 2015 Hearing Transcript, pp. 4-5.  The VLJ noted that if the issues had been withdrawn then the Board lacked jurisdiction over them.  Id.  

In its January 2016 remand, the Board noted that in February 1995 the Veteran had perfected an appeal with respect to a May 1994 rating decision denying increased ratings for a right shoulder disability, tinea pedis, and lumbar strain.  The Board subsequently remanded those issues for additional development.  However, review of the record shows that a June 2001 Supplemental Statement of the Case (SSOC) had increased the Veteran's lumbar strain and tinea disabilities, and denied an increased rating for the Veteran's right shoulder disability.  Accompanying the June 2001 SSOC was an Appeal Status Election form, on which the Veteran could indicate whether the June 2001 SSOC satisfied any or all of his appealed issues.  In July 2001, the Veteran returned the form, indicating that the June 2001 SSOC had satisfied his appeal on all issues.  As an appeal withdrawal is effective when received by the AOJ, the RO terminated the Veteran's appeal of those matters.  38 C.F.R. § 20.204(b)(3) (2017).

In October 2009, the Veteran filed several claims, including increased rating claims for his right shoulder and low back disabilities.  The March 2011 rating decision denied the Veteran's increased rating claim for lumbar strain, and the November 2011 rating decision denied his increased rating claim for a right shoulder disability.  The respective Notices of Disagreement, received in April 2011 and December 2011, did not express disagreement with respect to those issues.  

The Veteran was afforded a VA spine examination in October 2011, though a subsequent rating decision was not issued with respect to his increased rating claim; thus the March 2011 rating decision did not become final.  Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014) (holding that VA has a statutory duty to determine the character of newly submitted evidence and that until such a determination is made, the claim does not become final).  No new evidence pertaining to the Veteran's right shoulder disability was received within one year of the November 2011 rating decision, and that decision became final.  

Notably, the Veteran did not submit a claim for an increased rating for tinea pedis, nor is one reasonably raised by the record until the Veteran's October 2015 Board hearing.  It was at this time that increased rating claims for a right shoulder disability and tinea pedis can be found to be reasonably raised by the record.  

Based on the foregoing, the Board has proper jurisdiction over the Veteran's increased rating claim for a low back disability; however the Board lacks jurisdiction with respect to the increased rating claims for a right shoulder disability and tinea pedis.  The latter claims will be dismissed below for lack of jurisdiction.

The Board acknowledges the notice provisions under 38 C.F.R. § 20.101(d) (2017), which state that when the Board raises a question as to a potential jurisdictional defect, a claimant and his or her representative be given notice and 60 days to present argument and evidence on the matter.  Id.  However, this situation is distinguishable from that contemplated by the aforementioned regulation, as the Veteran and his representative were duly notified during the October 2015 hearing that testimony on those issues was taken only on a provisional basis pending further review of the record.  Moreover, that review has been completed and the procedural posture of those issues is obvious and indisputable.  Thus, the notice provisions of 38 C.F.R. § 20.101(d) are not applicable in the present situation.

The issues of entitlement to increased ratings for a right shoulder disability and tinea pedis have been raised by the record during the October 27, 2015 Board hearing, and the issue of entitlement to aid and attendance was raised in a September 2, 2016 submission.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to service connection for an upper respiratory disorder, a left shoulder disability, and a disability claimed as neuralgia; entitlement to an increased rating for lumbar strain; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran withdrew his appeals for  increased ratings for tinea pedis and a right shoulder disability by way of a July 2001 Appeal Satisfaction form, and did not file a notice of disagreement with the November 2011 rating decision denying an increased rating for his right shoulder disability.

2.  The September 1993 rating decision that denied the Veteran's claim of entitlement to service connection for sinusitis was not appealed, nor was new and material evidence received during the appeal period.

3.  The evidence received since the September 1993 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for sinusitis.

4.  The weight of the probative evidence supports a finding that the Veteran's lumbar spondylosis is a progression of his service-connected lumbar strain.

5.  For the entire period on appeal, the Veteran's PTSD symptoms consisted of anxiety, suspiciousness, depressed mood, nightmares and sleep impairment, intrusive thoughts, irritability with incidents of road rage, and problems socializing, most closely approximating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The preponderance of the evidence is against a finding of occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The increased rating claims for a right shoulder disability and tinea pedis are dismissed in light of the absence of a case or controversy.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 19.4, 20.101 (2017).

2.  The September 1993 rating decision that denied the Veteran's claim of entitlement to service connection sinusitis is final.  38 U.S.C. § 7105 (c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

3.  New and material evidence has been received; the claim of entitlement to service connection for sinusitis is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The criteria to establish service connection for lumbar spondylosis have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

5.  For the entire period on appeal, the criteria for a disability rating in excess of 30 percent for PTSD have not been met or approximated.  38 U.S.C. §§ 1155, 5110, 5107 (2012); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissed Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  

As noted in the introduction, in February 1995 the Veteran perfected an appeal with respect to a May 1994 rating decision denying increased ratings for a right shoulder disability, tinea pedis, and lumbar strain.  Review of the record indicates that a June 2001 SSOC increased the Veteran's lumbar strain and tinea disabilities, and denied an increased rating for the Veteran's right shoulder disability.  Accompanying the June 2001 SSOC was an Appeal Status Election form, on which the Veteran could indicate whether the June 2001 SSOC satisfied any or all of his appealed issues.  In July 2001, the Veteran returned the form, indicating that the June 2001 SSOC had satisfied his appeal on all issues.  The RO subsequently terminated the Veteran's appeal.

In October 2009, the Veteran filed several claims, including increased ratings claims for his right shoulder and lumbar strain.  The November 2011 rating decision denied his increased rating claim for a right shoulder disability.  The respective December 2011 Notice of Disagreement did not express disagreement with the denial of the right shoulder disability increase.  No new evidence pertaining to the Veteran's right shoulder disability was received within one year of the November 2011 rating decision, and that decision became final.  

The Veteran did not submit claims for increased ratings for tinea pedis or a right shoulder disability, nor is one reasonably raised by the record until the Veteran's October 2015 Board hearing.  It was at this time that increased rating claims for a right shoulder disability and tinea pedis can be found to be reasonably raised by the record.  

The Board only has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  See 38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 19.4, 20.101 (2017).  It is a well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits; a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party, at any stage in the proceedings, and, once apparent, must be adjudicated.  Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Based on the foregoing, the Board lacks jurisdiction with respect to the increased rating claims for a right shoulder disability and tinea pedis.  There remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  The Board does not have jurisdiction to review these claims; they are dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The evidence of record is sufficient to grant the Veteran's petition to reopen a claim of service connection for sinusitis and his service connection claim for lumbar spondylosis; accordingly no further discussion of those matters is necessary with respect to the VCAA duties to notify and assist.

With respect to the Veteran's PTSD claim, the Veteran and his representative have not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of that claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Veteran's claims were remanded in January 2016.  With regard to the Veteran's PTSD claim, the Board directed the AOJ to afford the Veteran a new examination, which occurred in April 2016.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998), Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

New and Material Evidence - Sinusitis

In December 1992, the Veteran filed a claim for service connection for sinusitis.  In a September 1993 rating decision, the RO denied the claim on the grounds that the Veteran did not have a current diagnosis of sinusitis.  Evidence of record at the time of the decision included the Veteran's service treatment records and a VA examination report.  The Veteran did not file a Notice of Disagreement, or assert that the decision contained a clear and unmistakable error and the decision became final.  38 U.S.C. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2017).

In October 2009, the Veteran submitted a petition to reopen his previously denied claim for sinusitis.  In a November 2011 rating decision, the RO treated the Veteran's claim as one for vasomotor rhinitis (claimed as sinusitis) and denied it on the merits.  The Board remanded the matter in January 2016 for the AOJ to address the new and material issue in the first instance.  The May 2016 SSOC denied the Veteran's petition to reopen his claim for sinusitis.

The Board is required to address new and material claims in the first instance.  Any decision that the AOJ may have made with regard to a new and material claim is non-binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001), Barnett, 83 F.3d at 1383 (Fed. Cir. 1996).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low," and that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the September 1993 rating decision, VA and private treatment records were received which note chronic sinusitis as an active medical problem, VA examination reports dated in May 2011 and October 2011 which discuss the Veteran's reported history and current symptoms, and statements from the Veteran regarding his sinus problems during and since service.  See February 2010 statement, October 2015 Hearing Transcript (pp. 14, 17-18), and June 2016 statement. 

The evidence received since September 1993 is new, as it was received by VA after the issuance of the September 1993 rating decision and could not have been considered by prior decision makers.  Moreover, the medical evidence is material, in that it indicates the Veteran has had a sinus condition following service, and may trigger the duty to assist the Veteran in the development of his claim.

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for sinusitis is warranted.  To that extent only the appeal is granted.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

Service Connection - Lumbar Spondylosis

The Veteran is service-connected for degenerative arthritis of the spine, and seeks service connection for lumbar spondylosis.  In its January 2016 remand, the Board directed the AOJ to obtain a VA medical opinion to determine whether the Veteran's lumbar spondylosis was related to active service or his service-connected lumbar strain.

The AOJ obtained an opinion in March 2016.  The examiner opined that the Veteran's spondylosis was not related to service, explaining that while the Veteran sustained low back strain during service, there was no documentation that he had received continued care and treatment of that strain.  The examiner noted the 19 year gap from 1992, when service connection was established, to 2011 when lumbar spondylosis was made as part of natural aging process.  The examiner was also unable to confirm that the Veteran's current strain / arthritis condition was related to low back strain that occurred during service without resorting to mere speculation, concluding that a nexus cannot be established.  

Another VA opinion was obtained in November 2016.  The examiner indicated that the Veteran's degenerative arthritis was a progression of his service-connected low back condition.  

The Board observes that contrary to the March 2016 opinion, lumbar spondylosis was diagnosed as early as January 2002.  See January 2002 primary care note from Camp Hill.  Moreover, x-rays show the existence of degenerative changes of the lumbar spine as early as September 1996.  The Board notes that spondylosis is defined as 1) ankylosis of a vertebral joint and 2) degenerative spinal changes due to osteoarthritis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1754 (32d ed. 2012).  As the Veteran has maintained the ability to move his lumbar spine, the second definition is applicable to the Veteran's claimed back disability.  

Given these facts, the evidence of record is at least in equipoise that the Veteran's lumbar spondylosis represents a progression of his service-connected lumbar strain.  Accordingly, service-connection for lumbar spondylosis is warranted.  However, as the General Rating Formula for Rating Diseases of the Spine governs the evaluation of service-connected back conditions, the Veteran's lumbar spondylosis is incorporated into his existing service-connected lumbar strain.

Increased Initial Rating - PTSD 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran seeks a rating in excess of 30 percent for PTSD, which is rated under Diagnostic Code 9411.  The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).........30.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.........50.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.........70.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.........100.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The Board has reviewed the VA examinations, pertinent treatment records, and statements from the Veteran pertaining to his PTSD.  For the following reasons, the Board finds that the evidence of record is against a finding that the Veteran's PTSD warrants a rating in excess of 30 percent at any time during the appeal period.

According to December 2009 records, the Veteran reported experiencing stress at work, and said he got into an altercation but was able to regain control of the situation.  He reported his depression and nightmares had decreased and that he was sleeping better.  The Veteran was alert and oriented to person, place, and time.  His mood was pleasant with congruent affect.  He denied suicidal and homicidal ideation, as well as auditory or visual hallucinations.  He reported occasional flashbacks, and said he avoided newscasts related to current conflicts.

The Veteran was afforded a VA examination in January 2011.  He reported occasional nightmares and intrusive thoughts.  The Veteran said that when he was threatened he made threats in return, and recounted two incidents involving threats to him.  He reported that he and his wife had good days and bad days.  The Veteran denied suicidal ideation.  He said his activities were limited due to back and foot problems.  He reported enjoying watching television, occasionally attending church, and playing on the computer, and playing with his niece.  

Upon evaluation, the Veteran was polite and cooperative, and made good eye contact.  He was alert and oriented by person, place, time, and situation.  His affect was appropriate and mood was within normal limits.  The Veteran's speech was relevant and coherent and there was no evidence of psychosis or thought disorder.  He appeared capable of maintaining personal hygiene and other basic activities of daily living.  His immediate, short term, and long term memory appeared intact and concentration was fine.  The Veteran was not suicidal or homicidal, and related his experiences, problems, and symptoms appropriately and with sincerity.  He appeared capable of managing his own finances.  

The examiner observed that the Veteran did not endorse symptoms meeting the criteria for the diagnosis of PTSD, however he did have a history of the condition and current treatment, so in all probability the treatment was effective and the Veteran's actual PTSD was in remission or stable on medication.  His symptoms were not such that they interfered with his job performance.

A June 2014 primary care note indicated the Veteran reported episodes of road rage that were greatly attenuated when he was on his medications.  He said coping tools such as anger management did not work.  Upon evaluation, the Veteran was alert and oriented, and his mood was euthymic.  His speech was clear and logical.  He displayed an appropriate sense of humor on aspects of road rage and being right.  The Veteran denied any suicidal or homicidal thoughts, intent, or plans.  

VA treatment records from September 2014 through November 2015 show that the Veteran's PTSD was stable and that he underwent no significant changes during this period.  He reported his mood was generally pretty good.  See September 2014 note.  Throughout this period, the Veteran was alert and oriented to person, place, time, and situation.  His speech was normal, and he was appropriately dressed and appeared well-kempt.  His affect was reactive and congruent to mood.  His thought process and content were normal, and he denied suicidal and homicidal ideation.  His insight and judgment were good and his memory appeared intact.

In October 2015, the Veteran reported experiencing nightmares, anger outbursts, trouble sleeping, isolation, and spending time alone while in the house with his wife, depression "every now and then," mood swings "all the time," no suicidal thoughts or ideations.  See October 2015 Hearing Transcript, pp. 8-11.  

The Veteran was afforded a VA examination in April 2016.  The Veteran reported he remained married, and that he talked to one neighbor and was casually friendly with others he saw while walking his dog.  He denied suicidal and homicidal ideation.  He reported experiencing bad dreams, problems socializing, road rage, and irritability.  His wife said he had no patience.

Upon evaluation, the Veteran was cooperative and appropriately groomed and dressed.  He was oriented to person, place, and time.  His eye contact and psychomotor activity were within normal limits.  The Veteran's speech was normal, and his thought processes were linear and goal directed.  He demonstrated mild anxiety symptoms.  He reported intrusive thoughts, increased startle reactions, hypervigilance, and preoccupation with past events.  The Veteran's mood was euthymic, and his affect was congruent.  The Veteran's thought content did not demonstrate evidence of delusions or hallucinations.  The Veteran's recent and remote memories were intact.  His insight and judgment appeared adequate.  The Veteran's PTSD was characterized as resulting in occupational and social impairment due to mild or transient symptoms.

The pertinent inquiry in rating psychiatric disorders is the level of occupational and social impairment, based on the frequency, severity, and duration of psychiatric symptoms.  For the entire period on appeal, the Veteran's symptoms consisted of anxiety, suspiciousness, depressed mood, nightmares and sleep impairment, intrusive thoughts, irritability with incidents of road rage, and problems socializing.  Notably during this period, the Veteran was not shown to have symptoms of similar duration, frequency, and severity as abnormal speech, panic attacks more than once per week, difficulty understanding complex commands, impairment of short and long term memory, or impaired abstract thinking.  Although the Veteran reported instances of road rage, the VA medical records note the Veteran maintained control in these situations.  Moreover, the Veteran's judgment and insight were deemed "good" throughout the appeal period.  Given these facts, and the April 2016 VA examiner's conclusion that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms, the Board finds the criteria for a rating in excess of 30 percent for PTSD have not been met or approximated.

The Board observes that in a February 2018 submission, the Veteran wrote that he felt the effective date for his PTSD should have been October 13, 2009.  See February 8, 2018 VA Form 9.  However, the Veteran had previously appealed the issue of entitlement to an earlier effective date for PTSD, but withdrew that issue at his October 2015 Board hearing.  See October 2015 Hearing Transcript, pg. 7.  Thus, that matter is no longer before the Board.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).


ORDER

Entitlement to an increased rating for a right shoulder disability is dismissed.

Entitlement to an increased rating for tinea pedis is dismissed.

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for sinusitis is warranted; to this extent only, the appeal is granted.

Entitlement to service connection for lumbar spondylosis is granted.

For the entire period on appeal, a disability rating in excess of 30 percent for PTSD is denied.



REMAND

With respect to the Veteran's claim for an upper respiratory disorder, there is conflicting medical evidence.  The Veteran was afforded a VA sinus examination in May 2011 which noted a diagnosis of chronic rhinosinusitis, the reported onset of which occurred during the Veteran's active service.  The AOJ determined that additional medical clarification was required and obtained another examination in October 2011.  The examiner noted a diagnosis of vasomotor rhinitis, and opined it was less likely than not related to service.  The examiner reasoned that although the Veteran's service records showed treatment for viral symptoms in 1983, sore throat in 1984, and pharyngitis in 1986, there was no documentation of a chronic sinus abnormality in those records.  The examiner opined that the Veteran's current rhinitis was more likely than not a consequence of his long-term cigarette smoking.

Additional clarification is required.  Upon review of the Veteran's service treatment records, the Board observes that a March 1983 record noted a provisional diagnosis of left maxillary sinusitis, and an x-ray from that date showed moderate cloudiness of the left maxillary sinus.  Moreover, a June 1989 record from Riyadh, Saudi Arabia noted the Veteran reported intermittent nasal congestion, and a June 1991 record from Ft. Leavenworth, Kansas noted the Veteran was treated for sinusitis.  As these records were not addressed by the October 2011 VA examiner, an addendum is necessary.

Additional medical clarification is also required with respect to the Veteran's left shoulder claim.  The Board's January 2016 remand directed the AOJ to obtain an opinion regarding whether the Veteran's left shoulder disability was related to service or caused or aggravated by his service-connected right shoulder disability.  The March 2016 examination report only addressed the direct theory of entitlement.  Thus, an addendum is necessary.

Turning to the Veteran's neuralgia claim, the Board remanded the Veteran's claim to afford him a VA examination to detail all reported signs and symptoms referable to the Veteran's neurological system.  For each neurological symptom not attributable to a diagnosed disorder, the examiner was asked to provide an opinion as to whether that symptom was a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  For symptoms ascribed to a known diagnostic entity, the examiner was asked to opine whether those entities were related to active service or to a service-connected disability.  

The Veteran was afforded a neurological examination in March 2016.  The examiner noted the Veteran's reports of cervical spine pain with tingling radiating to the bilateral upper extremities, and indicated diagnoses of bilateral carpal tunnel syndrome, ulnar neuropathy, and cervical radiculopathy.  The examiner opined that the conditions were not related to service, reasoning that there was no documentation of neuralgia during service, and that there was a 19-year gap before a mention of neuralgia pains.  The examiner also opined that the Veteran's conditions were not related to a service-connected disability, but his rationale did not address a service-connected disability and is thus nonresponsive.  Given these deficiencies, additional development is necessary.

The Veteran's service records show that the Veteran reported chronic shoulder and rotator pain radiating to the arm, yet electromyography and nerve conduction studies were normal.  See February 18, 1992 referral for civilian medical care.  The Veteran was subsequently diagnosed with cervical tension syndrome with trapezius spasm.  See June 21, 1992 record.  Moreover, in a June 2016 statement, the Veteran wrote that his records showed he had pinched nerves from April 1993 to September 2015.  The Veteran is service-connected for central disc protrusion C3-4 with spur formation.  Thus, it appears the Veteran may be suggesting a link between his claimed neuralgia pains and his service-connected central disc protrusion.  

Regarding the Veteran's increased rating claim for low back disability, the US Court of Appeals for Veterans Claims (the Court) recently held that with respect to flare-ups, VA examiners must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation, including by soliciting information regarding frequency, duration, characteristics, severity, or functional loss.  Sharp v. Shulkin, 29 Vet. App. 26 (2017). 

During the November 2016 VA examination, the Veteran indicated that during flare-ups of his low back disability he had increased pain for a week at a time, and the examiner noted that during flare-ups the Veteran's functional ability was significantly limited by pain, fatigue, weakness, lack of endurance, and incoordination.  See November 2016 VA examination report, pp. 2-4.  However, the examiner concluded he was unable to describe the functional limitation in terms of range of motion, without resorting to speculation.  The examiner provided no additional explanation for his inability to provide an opinion in this regard.  Additional findings regarding function loss should be addressed in the additional examination.

With respect to the above examinations, the Board notes the Veteran's representative has challenged the qualifications of the examiner.  See August 2017 Appellate Brief, pg. 3.  In Bastien v. Shinseki, the United States Court of Appeals for the Federal Circuit held that any challenge to the competence of a VA opinion's provider "must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion."  599 F.3d 1301, 1307 (Fed. Cir. 2010).  

Here, the Board observes that the representative's challenge appears to rest on the premise that the examinations were performed by a nurse practitioner and not conducted by "specialists or physicians of appropriate expertise as intended by the Board."  However, the Board's directives included no requirement that the examinations be performed by designated specialists.  Moreover, in Cox v. Nicholson, the Court found that a nurse practitioner may conduct a VA examination, as such a person "is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions" pursuant to 38 C.F.R. § 3.159(a)(1).  20 Vet. App. 563, 569 (2007).  In the absence of a specific basis upon which to challenge the competence of the examiner in question, the challenge is without merit.

As service connection and increased rating claims are being remanded, the outcome of which could affect the Veteran's TDIU claim, the claim for TDIU is inextricably intertwined with these claims and must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to an appropriate physician for an addendum opinion regarding the Veteran's upper respiratory disorder claim.  If the clinician determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  The written report must reflect that the electronic record was reviewed.  

Based on the review of the Veteran's electronic record, the examiner is asked to provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that any diagnosed respiratory disorder, to include sinusitis and vasomotor rhinitis, is related to active service, to include treatment for upper respiratory conditions in March 1983, January 1986, November 1986, June 1989, and June 1991.  The examiner should also consider the Veteran's reports that he has had sinus symptoms since service.  See February 2010 statement, October 2015 Hearing Transcript (pp. 14, 17-18) and June 2016 statement.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The underlying reasons for any opinion expressed must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Next, forward the Veteran's claims file to an appropriate physician for an addendum opinion regarding the Veteran's left shoulder claim.  If the clinician determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  The written report must reflect that the electronic record was reviewed.  

Based on the review of the Veteran's electronic record, the examiner is asked to provide an opinion on the following:

a.  Whether any left shoulder disability is at least as likely as not (50 percent or greater probability) caused by or due to the Veteran's service-connected right shoulder disability; 

b.  Whether any left shoulder disability is at least as likely as not (50 percent or greater probability) aggravated by the Veteran's service-connected right shoulder disability.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left shoulder disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right shoulder disability.  

The examiner should also consider the Veteran's reports that his left shoulder disability is the result of overuse from protecting his right shoulder.  See December 2011 statement and October 2015 Hearing Transcript (pp. 18-19).  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The underlying reasons for any opinion expressed must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed neuralgia.  Any indicated tests should be accomplished.  The examiner should review the claims file prior to examination.

The examiner should elicit a complete history from the Veteran regarding his neuralgia claim, the pertinent details of which should be included in the examination report.

Following review of the claims file and interview and examination of the Veteran, the examiner should note and detail all reported signs and symptoms referable to the Veteran's neurological system, including details about the onset, frequency, duration, and severity of all complaints relating to those signs and symptoms.

With regard to any neurological symptom not attributable to a diagnosed disorder, the examiner must opine whether it is at least as likely as not (a probability of 50 percent or greater) a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness such as chronic fatigue syndrome or fibromyalgia.

If the Veteran's reported neurological symptoms are ascribed to a known diagnostic entity, the examiner should provide the following opinions:

a.  Whether any identified diagnostic entity is at least as likely as not (50 percent or greater probability) related to active service, to include the Veteran's environmental exposure in the Southwest Asia theater.

b.  Whether any identified diagnostic entity is at least as likely as not (50 percent or greater probability) caused by or due to the Veteran's service-connected cervical and / or lumbar spine disabilities; 

c.  Whether any identified diagnostic entity is at least as likely as not (50 percent or greater probability) aggravated by the Veteran's service-connected cervical and / or lumbar spine disabilities.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's identified diagnostic entity found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability or disabilities.  

The examiner is advised that the Veteran's personnel records confirm service in the Southwest Asia theater.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Any and all opinions must be accompanied by a discussion of the underlying reasons for the conclusions. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

4.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected low back disability.  The electronic claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed.

The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed, including those necessary to determine whether the Veteran has lumbar-related neurological abnormalities.  The examiner should test the range of motion of the spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  If such is not possible, the examiner should explain why. 

The examiner should indicate whether the Veteran's IVDS results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.

The examiner should also note whether there are any objective neurological abnormalities associated with the Veteran's service-connected back disability, including any bladder or bowel difficulties, aside from the Veteran's service-connected radiculopathy of the lower extremities.  

The examiner should elicit from the Veteran a complete history of any flare-ups of his service-connected low back disability.  In so doing, the examiner should inquire as to the frequency, duration, characteristics, severity, and functional loss during periods of flare-ups of the Veteran's service-connected low back disability.  The examiner should describe the additional loss, in degrees, if possible.  

In rendering the above requested opinion, the examiner should derive his or her estimate from relevant sources within the claims file, including treatment records and lay statements of the Veteran.  If the examiner is unable to do so, the examiner should indicate that all procurable data was considered (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  It is insufficient to conclude that the requested opinion cannot be rendered without resorting to speculation based solely on the fact that the VA examinations were not performed during a flare-up.

The examiner should also address the functional and occupational impairment due to the service-connected disabilities (PTSD, degenerative arthritis of the lumbar spine, radiculopathy of the bilateral lower extremities, central disc protrusion C3-4 with spur formation, hypertrophy of the right trapezius and supraspinatus muscles, obstructive pulmonary disease, and tinea pedis) as they relate to the ability to function in a work setting and to perform work tasks, including sedentary and physical tasks.  The examiner should take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.

5.  Conduct any development deemed necessary for the adjudication of the TDIU claim.

6.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the claims.  If any claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


